Per Curiam.
Plaintiffs sued for breach of covenants in a lease to put and keep the premises in good order and repair. The defendant argues that even in such a contract the obligation of the lessee depends upon the age and character of the building and that since there was no testimony in that regard the verdict directed for the defendant was correct. It seems to us, however, that the obligation was not limited by the original condition of the premises nor by their age but was a direct and absolute obligation to put the premises in good repair. (City of New York v. McCarthy, 171 App. Div. *109561.) The necessity for the expenditures is demonstrated by photographic evidence of great dilapidation and damage, and the amount of damage was proved prima facie by testimony of a contractor who repaired it.
Both sides moved for a directed verdict.
The judgment is, therefore, reversed, with $30 costs, and a verdict directed in favor of plaintiffs in the sum of $1,000, with costs.
All concur; present, Guy, Bijur and Mullan, JJ.